DISSENTING OPINION.
Lea, J.
I cannot agree with the conclusion reached by a majority of the Court. I admit that the defendant had the right to close his mine at any time, and to quit work and discharge his miners, but the law prevents his interference in any manner with the check-weighman; and the threat to close down the mine unless the miners discharged the weighman, while not a threat directly *584made to the weighman, was made for the purpose of interfering with him, and it had that effect, and he was thereby discharged. His object and purpose was to discharge the weighman and thus render nugatory the statute. The law loves honesty and fair dealing, and construes liberally statutes to prevent fraud and secure fair dealing. 1 Bish. Or. Law, 223 (3d Ed.).